Upon the evidence it does not seem to me a reasonable conclusion that Mr. Gildersleeve was a bona fide resident of South Dakota when he applied for and obtained his decree of divorce, or that the cause alleged (desertion) ever existed; on the contrary, it appears to me that he secured his decree of divorce by fraudulently imposing upon the court in respect to his residence and the desertion of his wife.
The evidence shows that Mr. Gildersleeve, a resident of Connecticut, did not support his wife; that when informed she was with child he denied its paternity, although subsequently by judicial decree acknowledging the paternity; that after the birth of the child in February, 1894, he provided no support for wife or child; that his wife had him arrested for nonsupport in August, 1894, and in September, 1894, judgment was suspended upon his agreeing to furnish weekly support; *Page 700 
that he continued to furnish this for six months and up to March, 1895; that either late in 1894, or early in 1895, he went west, and reached South Dakota probably in January, 1895, returned to Connecticut in February, 1895, and then returned to South Dakota, and shortly thereafter, and while he was making payments under the suspended judgment, and while he himself was deserting his wife and newborn son, he took steps toward beginning an action for divorce in South Dakota; that he brought this late in the fall of 1895, and less than a year after he reached South Dakota; and that he obtained the divorce January 11th, 1896, and returned to New Haven shortly thereafter.
It is clear that Mr. Gildersleeve went to South Dakota to obtain a divorce and escape the penalty liable to be imposed by the Connecticut court for nonsupport. It is also clear that the ground of his action was absolutely nonexistent, but this issue is not raised upon the pleadings. As the facts show that the plaintiff never had a bona fide residence in South Dakota, the decree was obtained by fraud, hence the full faith and credit clause of the United States Constitution does not compel us to recognize such a decree.